

Exhibit 10.1




SECOND AMENDMENT TO MULTI-TENANT OFFICE LEASE (FSG)
THIS SECOND AMENDMENT TO MULTI-TENANT OFFICE LEASE (FSG) LEASE (“Amendment”),
dated for reference purposes only as of the 6 day of August, 2018, is entered
into by and between LBA IV-PPI, LLC, a Delaware limited liability company
(“Landlord”), and ALTERYX, INC., a Delaware corporation (“Tenant”).
R E C I T A L S:
A.    Landlord and Tenant are parties to that certain Multi-Tenant Office Lease
(FSG) dated as of December 7, 2015 (the “Original Lease”), as amended by that
certain First Amendment to Multi-Tenant Office Lease (FSG) dated December 11,
2017 (the “First Amendment”), pursuant to which, Tenant currently leases from
Landlord certain premises commonly known as Suite 400, consisting of
approximately 35,617 rentable square feet and Suite 490, consisting of
approximately 4,620 rentable square feet, for a total of approximately 40,237
rentable square feet in the aggregate (collectively the “3345 Premises”), within
the building located 3345 Michelson Drive, Irvine, California 92612 (the “3345
Building”), and that certain premises commonly known as Suite 400, consisting of
approximately 29,125 rentable square feet (the “3347 Premises”) within that
certain building located at 3347 Michelson Drive, Irvine, California 92612 (the
“3347 Building”), as more particularly described in the Lease. The 3345 Building
and the 3347 Building is part of a larger development known as Park Place I (the
“Project”).
B.    Due to Tenant’s requested changes to the Final Plans (as defined in the
Work Letter attached to the First Amendment), Landlord has agreed to amend the
Lease in order to revise the Expansion Space Allowance and memorialize the
Expansion Space Commencement Date and otherwise modify the Lease pursuant to the
terms and conditions set forth below.
C.    Capitalized terms which are used in this Amendment without definition have
the meanings given to them in the Lease.
A G R E E M E N T:
NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements contained in this Amendment and other good and valuable
consideration, the receipt and sufficiency of such are hereby acknowledged,
Landlord and Tenant hereby agree as follows:
1.Expansion Space Commencement Date & Expiration Date and Extended Term
Expiration Date. Notwithstanding anything in the Lease as amended by the First
Amendment and this Amendment (collectively, the “Amended Lease”) to the
contrary: (i) the Expansion Space Commencement Date shall be September 15, 2018
and all references in the Amended Lease to the defined term “Expansion Space
Commencement Date” shall mean and refer to September 15, 2018; (ii) the
Expansion Space Expiration Date and Extended Term Expiration Date shall be
October 31, 2025, and all references in the Amended Lease to the defined term
“Expansion Space Expiration Date” and “Extended Term Expiration Date” shall mean
and refer to October 31, 2025.
2.    Expansion Space Allowance. Notwithstanding anything in the Amended Lease
to the contrary, the Expansion Space Allowance shall be $1,943,125.00, (based on
the Expansion Space consisting of approximately 29,125 rentable square feet),
and all references in the Amended Lease to the defined term “Expansion Space
Allowance” shall mean and refer to $1,943,125.00.


073918\9863512v5 
1
 
 




--------------------------------------------------------------------------------




3.    Condition of 3345 Premises and 3347 Premises. Tenant is currently in
possession of the 3345 Premises and the 3347 Premises and acknowledges that
Landlord shall not be obligated to refurbish or improve the 3345 Premises or the
3347 Premises or to otherwise fund improvements for the 3345 Premises or the
3347 Premises in any manner whatsoever in conjunction with this Amendment, and
Tenant hereby accepts the 3345 Premises and the 3347 Premises in their “AS-IS”
condition. Tenant further acknowledges that except as expressly provided in the
Lease and this Amendment, neither Landlord nor any agent of Landlord has made
any representation or warranty regarding the condition of the 3345 Premises or
the 3347 Premises, the improvements, refurbishments, or alterations therein, the
3345 Building, the 34347 Building or the Project, or with respect to the
functionality thereof or the suitability of any of the foregoing for the conduct
of Tenant’s business and that all representations and warranties of Landlord, if
any, are as set forth in the Lease and this Amendment. Pursuant to Section 1938
of the California Civil Code, Landlord hereby advises Tenant that as of the date
of this Amendment neither the 3345 Premises and 3347 Premises, the 3345
Building, the 34347 Building nor the Project have undergone inspection by a
Certified Access Specialist. Further, pursuant to Section 1938 of the California
Civil Code, Landlord notifies Tenant of the following: “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.” Therefore and notwithstanding anything to the contrary contained in
the Amended Lease, Landlord and Tenant agree that (a) Tenant may, at its option
and at its sole cost, cause a CASp to inspect the 3345 Premises and the 3347
Premises, and determine whether either the 3345 Premises or the 3347 Premises,
complies with all of the applicable construction-related accessibility standards
under California law, (b) the parties shall mutually coordinate and reasonably
approve of the timing of any such CASp inspection so that Landlord may, at its
option, have a representative present during such inspection, and (c) Tenant
shall be solely responsible for (i) the cost of any repairs necessary to correct
violations of construction-related accessibility standards within the 3345
Premises and the 3347 Premises identified by any such CASp inspection, (ii) any
and all such alterations and repairs within the 3345 Premises and the 3347
Premises to be performed by Tenant in accordance with Article 13 of the Original
Lease, and (iii) if any alterations and repairs to other portions of the 3345
Building, the 34347 Building or the Project are required as a result of Tenant’s
CASp inspection then Tenant shall reimburse Landlord upon demand, as Additional
Rent, for the cost to Landlord of performing such alterations and repairs;
provided, however, unless such repair or alterations relate solely to other
alterations to the either the 3345 Premises or the 3347 Premises which Tenant is
obligated to, or elects to, remove upon the expiration or earlier termination of
the Lease Term (in which case Tenant shall simultaneously also remove any CASp
identified alterations and repairs), Tenant shall have no obligation to remove
any repairs or alterations made pursuant to a CASp inspection under this Section
3.
4.    Broker. Tenant hereby represents and warrants to Landlord that it is not
aware of any brokers, agents or finders, who may claim a fee or commission in
connection with the consummation of the transactions contemplated by this
Amendment. If any claims for brokers’ or finders’ fees in connection with the
transactions contemplated by this Amendment arise due to Tenant’s statement,
representation or agreement, then Tenant agrees to indemnify, protect, hold
harmless and defend Landlord (with counsel reasonably satisfactory to Landlord)
from and against any such claims.


073918\9863512v5 
2
 
 




--------------------------------------------------------------------------------




5.    Authority. Each signatory of this Amendment on behalf of a party
represents hereby that he or she has the authority to execute and deliver the
same on behalf of the party hereto for which such signatory is acting.
6.    Successors and Assigns. This Amendment shall extend to, be binding upon,
and inure to the benefit of, the respective successors and permitted assigns and
beneficiaries of the parties hereto.
7.    No Other Modification. Landlord and Tenant agree that except as otherwise
specifically modified in the First Amendment and this Amendment, the Lease has
not been modified, supplemented, amended, or otherwise changed in any way and
the Lease remains in full force and effect between the parties hereto as
modified by this Amendment. To the extent of any inconsistency between the terms
and conditions of the Lease and the terms and conditions of this Amendment, the
terms and conditions of this Amendment shall apply and govern the parties. This
Amendment may be executed in counterparts, each of which shall be deemed an
original, but all of which, together, shall constitute one and the same
Amendment. For purposes of this Amendment, signatures by facsimile or electronic
PDF shall be binding to the same extent as original signatures.
[NO FURTHER TEXT ON THIS PAGE; SIGNATURES ON FOLLOWING PAGE]


073918\9863512v5 
3
 
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed the date first above written.
TENANT:


ALTERYX, INC.,
a Delaware corporation

By:
/s/ Kevin Rubin
Name:
Kevin Rubin
Title:
Chief Financial Officer

[SIGNATURE CONTINUED ON FOLLOWING PAGE]




073918\9863512v5 
4
 
 




--------------------------------------------------------------------------------




LANDLORD:

LBA IV-PPI, LLC,
a Delaware limited liability company
By: LBA IV-PPI MM, INC.,
a Delaware corporation,
its Managing Member
By:
/s/ Brad Neglia
Name:
Brad Neglia
Title:
Authorized Signatory

































For LBA Office Use Only: Prepared & Reviewed by:
/s/ Garrett Macklin





073918\9863512v5 
5
 
 


